                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



  JUAN ANTONIO ZAVALA,
                                                    Case No. 1:18-cv-00476-BLW
           Petitioner,
                                                    MEMORANDUM DECISION AND
           v.                                       ORDER

  UNITED STATES OF AMERICA,

           Respondent.



                                     INTRODUCTION

       Before the Court is a Juan Antonio Zavala’s Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241 (Dkt. 1), as well as his request for a default judgment (Dkt. 4).

The Clerk of the Court conditionally filed the § 2241 petition pending the Court’s initial

review. (Dkt. 2). The Court is required to screen habeas corpus petitions to determine

whether they are subject to summary dismissal. See Rule 4 of the Rules Governing

Section 2254 Cases. 1




       1
         Although Mr. Zavala brings this action under 28 U.S.C. § 2241, the Court has discretion
to apply the Rules Governing Section 2254 Cases to any habeas petition. See Rule 1(b) of the
Rules Governing Section 2254 Cases. Zavala was previously advised that he could not proceed
with this motion until the Court decided an in forma pauperis application. See Dkt. 2. Zavala
never submitted such an application. Regardless, for the reasons explained below, the petition is
subject to dismissal for lack of jurisdiction.



MEMORANDUM DECISION AND ORDER - 1
                                     BACKGROUND

       In May 2004, a jury convicted Zavala of two crimes: (1) conspiracy to distribute

and possess with intent to distribute methamphetamine; and (2) distribution of 50 grams

or more of methamphetamine. The Court sentenced Zavala to 360 months’ imprisonment,

and the Ninth Circuit affirmed. See United States v. Zavala, 520 F.3d 984 (9th Cir. 2008)

(en banc).

       In May 2009, Zavala filed a motion to vacate his sentence under 28 U.S.C. § 2255.

Zavala claimed his counsel was ineffective by failing to advise him of the possible

benefits of pleading guilty without a plea agreement and failing to investigate mitigating

evidence. After appointing counsel for Zavala and conducting an evidentiary hearing, the

Court denied the motion. See Zavala v. United States, No. 1:09-cv-212-BLW (D. Idaho

July 31, 2012).

       In October 2018, over six years after the Court denied his § 2255 motion, Zavala

filed the pending “Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241.” See Dkt.

1. Despite its label, this petition is actually a second or successive petition under 28

U.S.C. § 2255, which will be dismissed for lack of jurisdiction.

                                       DISCUSSION

A.     Legal Standards Governing § 2241 and § 2255 Motions

       In general, a motion filed under 28 U.S.C. § 2255 provides the exclusive

mechanism by which a federal prisoner may attack the underlying legality of his

detention. Harrison v. Ollison, 519 F.3d 952, 955 (9th Cir. 2008) (citing Lorentsen v.



MEMORANDUM DECISION AND ORDER - 2
Hood, 223 F.3d 950, 953 (9th Cir. 2000)). A § 2255 motion must be filed in the district

court in which the sentencing was held. Id. at 956 (citation omitted). Once a prisoner has

unsuccessfully challenged the legality of his detention in a § 2255 proceeding, he cannot

file a second or successive § 2255 motion unless he first obtains the authorization of the

court of appeals. See 28 U.S.C. § 2255(h). The court of appeals may grant such

authorization only if it determines that the motion makes a prima facie showing that it

involves either:

       (1)    newly discovered evidence that, if proven and viewed in light
              of the evidence as a whole would be sufficient to establish by
              clear and convincing evidence that no reasonable factfinder
              would have found the movant guilty of the offense; or

       (2)    a new rule of constitutional law, made retroactive to cases on
              collateral review by the Supreme Court, that was previously
              unavailable.


28 U.S.C. § 2255(h) (incorporating 28 U.S.C. § 2244).

       Conversely, a petition for writ of habeas corpus filed under 28 U .S.C. § 2241 is

limited to challenging the manner, location, or condition under which a sentence is

executed and is to be filed in the custodial court. Harrison, 519 F.3d at 956. However, a

so-called “escape hatch” or “savings clause” contained within § 2255 provides that a

prisoner may proceed under § 2241 to challenge the legality of his detention if the

remedy under § 2255 is “inadequate or ineffective” for doing so. See § 2255(e); Stephens

v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006) (“escape hatch”); Hernandez v. Campbell,

204 F.3d 861, 864, n. 2 (9th Cir. 2000) (“savings clause”).



MEMORANDUM DECISION AND ORDER - 3
       The Ninth Circuit and other circuits have held that the escape hatch is only

available when a prisoner “(1) makes a claim of actual innocence, and (2) has not had an

‘unobstructed procedural shot’ at presenting that claim.” Stephens, 464 F.3d at 898

(citing Ivy v. Pontesso, 328 F.3d 1057, 1060 (9th Cir. 2003) and cases from several other

circuits). In determining whether a prisoner had an unobstructed procedural shot, the

court should consider (1) whether the legal basis for his claim arose after he had

exhausted his direct appeal and first § 2255 motion, and (2) whether the law changed

pertaining to his claim after that first § 2255 motion. Harrison, 519 F.3d 960 (citing Ivy,

328 F.3d at 1060-61).

       If a prisoner cannot demonstrate both actual innocence and lack of an unobstructed

procedural shot at asserting his claim, then the remedy under § 2255 is adequate and he

cannot proceed under § 2241. Stephens, 464 F.3d at 898–99. The prisoner will instead be

subject to the restrictions placed upon the filing of a second or successive § 2255 motion.

See Harrison, 519 F.3d at 961-62; Hernandez, 204 F.3d at 866. Those restrictions are not

sufficient to trigger the savings clause. Stephens, 464 F.3d at 897-98.

B.     This Court Lacks Jurisdiction of Zavala’s Petition

       The claims alleged in Zavala’s petition directly challenge the validity of the

sentence imposed by this Court. This becomes clear upon a cursory reading of Zavala’s

petition, but perhaps most significantly, in filling out the form petition, Zavala responded

“YES” to this question: “In this petition, are you challenging the validity of your

conviction or sentence as imposed?” See § 2241 Petition, Dkt. 1, at 5. As a result, § 2241



MEMORANDUM DECISION AND ORDER - 4
jurisdiction does not exist unless Zavala shows that § 2255’s savings clause applies, or

that § 2241 somehow otherwise applies. He has failed to do so.

       As stated above, the Ninth Circuit has construed the “inadequate or ineffective”

language narrowly and clarified that it does not serve as a mechanism for either

circumventing the procedural limitations on § 2255 motions or obtaining a second chance

to present a claim already denied on the merits. See, e.g., Ivy, 328 F.3d at 1059;

Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000). Therefore, to establish that the

Section 2255 remedy is inadequate or ineffective in this case, Petitioner must: (1)

establish that the Petition makes a claim of actual innocence; and (2) demonstrate that he

has not had an unobstructed procedural shot at presenting that claim. Harrison, 519 F.3d

at 959 (citation omitted); see also Muth, 676 F.3d at 819.

       To satisfy the first prong, a claim of actual innocence, a petitioner must show, by a

preponderance of the evidence, “‘that, in light of all the evidence, it is more likely than

not that no reasonable juror would have convicted him.’” Stephens v. Herrera, 464 F.3d

895, 898 (9th Cir. 2006) (citation omitted); Ivy, 328 F.3d at 1060; Lorentsen, 223 F.3d at

954. Factual innocence, not legal insufficiency, is required. Lorentsen, 223 F.3d at 954;

see Stephens, 464 F.3d at 898-90; Ivy, 328 F.3d at 1060.

       Further, to satisfy the second prong, Petitioner must establish he has “never had

the opportunity to raise” his claim in a Section 2255 motion. Ivy, 328 F.3d at 1060 (“it is

not enough that the petitioner is presently barred from raising his claim ... under § 2255.

He must never have had the opportunity to raise it by motion.”).



MEMORANDUM DECISION AND ORDER - 5
       As noted above, Zavala has already attacked the validity of his sentence in a

§ 2255 motion filed in this court. Further, the Court is unaware of any independent basis

for exercising § 2241 jurisdiction. The central purpose of the writ of habeas corpus is to

provide a remedy to prisoners challenging the fact or duration of their physical

confinement and seeking immediate release or an earlier release. Preiser v. Rodriguez,

411 U.S. 475 (1973) (“the essence of habeas corpus is an attack by a person in custody

upon the legality of that custody, and ... the traditional function of the writ is to secure

release from illegal custody”). Section 2241 confers a general grant of habeas jurisdiction

when a federal or state prisoner contends that he “is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. §§ 2241(a), (c)(3). As

noted earlier, the federal courts have construed this general grant to encompass a federal

prisoner’s right to attack the “execution of his sentence,” but not its validity. Id. at 1009;

Hernandez, 204 F.3d at 864; see also Porter, 244 F.3d at 1007.

       For the reasons stated above, Zavala’s petition is subject to dismissal for lack of

jurisdiction

                                           ORDER

       IT IS ORDERED that:

       (1) Zavala’s Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 is

           DISMISSED.

       (2) Zavala’s Request for Default Judgment (Dkt. 4) is DEEMED MOOT.




MEMORANDUM DECISION AND ORDER - 6
     (3) To the extent a certificate of appealability is required, the Court declines to

        issue one.



                                                DATED: July 15, 2019


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
